DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-6 are objected to because of the following informalities: 

Claim 1 recites “the support is provided in the manufacturing designed object” has a typo, should be “the support is provided to the manufacturing designed object”.

Claims 1, 2 and 5-6 recite “each support shape” has a typo, should be “each type of support shape”.

Claims 1 and 3-6 recite “optimized support shape” has a typo, should be “optimized type of support shape”.

Claims 2-3 recite “a plurality of support shapes” has a typo, should be “a plurality of types of support shapes”.

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"input data creation device", "mechanical quantity calculation unit" and "support shape determination unit", “patterning support allowable mechanical quantity input unit”, “patterning support removal man-hour input unit”, in claims 1-6.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
 
The claim 1 recites:
An input data creation device for powder additive manufacturing that creates input data of a model in which a support is provided to a manufacturing designed object in powder additive manufacturing, the input data creation device for powder additive manufacturing comprising:
a mechanical quantity calculation unit including a mechanism configured to calculate a mechanical quantity generated on a surface to which the support is provided in the manufacturing designed object; and
a support shape determination unit including a mechanism configured to determine, based on information on a plurality of types of support shapes, information on an allowable mechanical quantity defined for each support shape, and the mechanical quantity calculated by the mechanical quantity calculation unit, an optimized support shape having an allowable mechanical quantity equal to or greater than the calculated mechanical quantity from among the plurality of types of support shapes.

Step 1: 
The claim recites an input data creation device. Thus, the claim is directed to a product, which are statutory categories of invention. 

Step 2A Prong one:
The limitation of a mechanical quantity calculation unit including a mechanism configured to calculate a mechanical quantity generated on a surface to which the support is provided in the manufacturing designed object, as drafted, is a process that, other than “a mechanical quantity calculation unit including a mechanism”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, other than “a mechanical quantity calculation unit including a mechanism”, “calculate” in the context of this claim encompasses the user mentally add the weight of material from top to the support surface, with help of a pen and paper, as long as the object shape are very simple. The limitation of a support shape determination unit including a mechanism configured to determine, based on information on a plurality of types of support shapes, information on an allowable mechanical quantity defined for each support shape, and a mechanical quantity calculated by the mechanical quantity calculation unit, an optimized support shape having an allowable mechanical quantity equal to or greater than the calculated mechanical quantity from among the plurality of types of support shapes, as drafted, is a process that, other than “a support shape determination unit including a mechanism”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determine” in the context of this claim encompasses the user mentally comparing the allowable mechanical quantity defined for each support shape to the calculated mechanical quantity and select the one that its allowable mechanical quantity is higher than the calculated mechanical quantity, with help of a pen and paper, as long as the mechanical quantity is very simple. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the recited "input data creation device", "mechanical quantity calculation unit" and "support shape determination unit" are additional elements which are to implement the device. But the "input data creation device", "mechanical quantity calculation unit" and "support shape determination unit" are recited generically that they represent no more than mere instructions to apply the judicial exceptions on apparatus. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) "input data creation device", "mechanical quantity calculation unit" and "support shape determination unit";
2) for powder additive manufacturing that creates input data of a model in which a support is provided to a manufacturing designed object in powder additive manufacturing,

Regarding 1), as explained previously, "input data creation device", "mechanical quantity calculation unit" and "support shape determination unit" are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The recitation of calculation system for receiving, storing, transmitting data and instructions and executing instructions for electronic component mounting process, as disclosed in Osawa US 20170326752 A1, are also well-known. These limitations therefore remain insignificant extra-solution activities even upon reconsideration. 2) merely further limit the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) – 2) do not amount to significantly more. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Regarding claims 2-6:

Step 1: Claims 2-8 recite input data creation device. Thus, the claim is directed to a product, which are statutory categories of invention.

Step 2A Prong one:
Similar to claim 1, the claims recite additional refer to …, make …, and determine …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong two:
In addition to claim 1, besides the abstract ideas, the claim recites input relationship information between the plurality of types of support shapes and the allowable mechanical quantity for each support shape, input relationship information between the plurality of types of support shapes and the removal man-hour for each support shape, and display the fact on the display unit, that are additional limitations. These additional limitations represent mere data gathering that is necessary for use of the recited judicial exception, or mere instructions to apply the judicial exceptions on a computer, and are recited at a high level of generality. These limitations are thus insignificant extra-solution activities. Similar to claim 1, the recited "input data creation device", "support shape determination unit", “display unit”, “patterning support allowable mechanical quantity input unit”, “patterning support removal man-hour input unit”, “patterning support allowable mechanical quantity database”, and “patterning support removal man-hour database”, are additional elements which are configured to implement the device. But the "input data creation device", "support shape determination unit", “display unit”, “patterning support allowable mechanical quantity input unit”, “patterning support removal man-hour input unit”, “patterning support allowable mechanical quantity database”, and “patterning support removal man-hour database” are recited generically that they represent no more than mere instructions to apply the judicial exceptions on apparatus. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional limitations and elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
Similar to claim 1, the additional limitations and elements, as explained previously, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept; the additional limitations, as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The other recited additional limitations and elements in the claims either merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas that it does not impose any meaningful limits on practicing the abstract idea. The claim as a whole does not amount to significantly more than the recited exception. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not identify the specific structures that perform the functions in the claims:
"input data creation device", "mechanical quantity calculation unit" and "support shape determination unit", “patterning support allowable mechanical quantity input unit”, and “patterning support removal man-hour input unit” in claims 1-6 lack corresponding structure, material or acts described in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations in claims 1-6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as explained in previous 112(a) rejections. Therefore, claims 1-6 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a mechanical quantity calculated by the mechanical quantity calculation unit” in 3rd paragraph. The relationship between the recited “a mechanical quantity” and a mechanical quantity” in 2nd paragraph is not clear. For examination purpose, the recited “a mechanical quantity” will be construed as “the mechanical quantity”.

Regarding dependent Claims 2-6, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Osawa US 20170326752 A1.

Regarding claim 1, Osawa teaches an input data creation device for powder additive manufacturing that creates input data of a model in which a support is provided to a manufacturing designed object in powder additive manufacturing (Fig. 8 [00920 – [0096] support structure switching unit), the input data creation device for powder additive manufacturing comprising:
a mechanical quantity calculation unit including a mechanism configured to calculate a mechanical quantity generated on a surface to which the support is provided in the manufacturing designed object (Fig. 4 [0023] [0058] [0070 [0071] load correspondence at surface of support required region are calculated); and
a support shape determination unit including a mechanism configured to determine, based on information on a plurality of types of support shapes, information on an allowable mechanical quantity defined for each support shape, and the mechanical quantity calculated by the mechanical quantity calculation unit, an optimized support shape having an allowable mechanical quantity equal to or greater than the calculated mechanical quantity from among the plurality of types of support shapes (Fig. 7 [0074] – [0076] type of support structure is determined based on load resistance of the types of support structures and the calculated load correspondence, the one with load resistance higher than the calculated load correspondence is selected).
Osawa teaches:

    PNG
    media_image1.png
    770
    1114
    media_image1.png
    Greyscale

[0092] FIG. 8 is a block diagram of the support structure switching unit.
[0093] In FIG. 8, 801 is a pattern generator of the support structure 1, and 802 is a pattern generator of the support structure2. Each pattern generator generates pixels constituting the pattern of the respective support structure using an internal counter. The support structure 1 has a low structural strength, but this can save material consumption. The support structure 2 has a higher structural strength than the support structure 1, but consumes more material than the support structure 1. In this example, the support structure is a grating pattern, but the support structure of the present invention is not limited to this, and may be a polygonal pattern, such as a hexagon, for example.
[0094] The output signal C shown in FIG. 8 is a ternary signal outputted from the operation unit 502 in FIG. 5, and includes information on the support required region.
[0095] A support structure switching unit 803 sets the support structure to either the support structure 1 or the support structure 2 according to the switching signal E.
[0096] Then a support structure setting unit 804 sets the support region “S2” included in the output signal C to the support structure which is set by the support structure switching unit 803. Then a slice data generation unit 805 generates slice data that includes the structure region “M1” and the support region “S2”.
[0023] … an acquiring unit configured to acquire cross-sectional data on a cross-section corresponding to a target layer of the shaping object in order to generate the slice data of the target layer; a judging unit configured to judge the presence/absence of a support required region, which requires a support for supporting the shaping object, in the target layer, based on the cross-sectional data and a shape of the shaping object located above the target layer; a determining unit configured to, when the support required region is present in the target layer, determine a load correspondence value which indicates the magnitude of a load applied from the top, and determine a type of the support to be disposed in the support required region according to the load correspondence value; and a generating unit configured to generate, as the slice data of the target layer, image data including a structure region indicating the cross-section of the shaping object in the target layer and a support region indicating the cross-section of the support, based on the cross-sectional data and the determined type of the support.

    PNG
    media_image2.png
    827
    817
    media_image2.png
    Greyscale

[0058] …, the presence/absence of the support required region in the target layer can be judged, and if the support required region is present, a load correspondence value, that indicates the magnitude of the load applied to the support required region from the top, can be determined.
[0070] Step 402 is a step of judging whether pixel A in the cross-sectional data is a new region that requires support, based on the operation result by the operation unit 502 in FIG. 5 in step 401. ....
[0071] Step 403 is a step of setting a switching signal E. If each pixel is determined as a new support required region in step 402, the structure of the support is determined according to a load correspondence value, which is cumulatively calculated as mentioned later, and the signal to switch the support structure is set in step 403. In other words, if the load correspondence value is smaller than the set value, the switching signal E, to switch to the support structure 1, is set, and if the load correspondence value is the set value or more, the switching signal E, to switching to the support structure 2, of which strength is higher than the support structure 1, is set.

    PNG
    media_image3.png
    783
    772
    media_image3.png
    Greyscale

[0074] Step 701 is a step of reading the load correspondence value of each pixel, where the load correspondence value of each pixel is read at a timing when the new support required region signal D in FIG. 5 is outputted.
[0075] Step 702 is a step of judging the magnitude of the load correspondence value. If the load is heavy, that is, if the load correspondence value is a set value or more (Y in step 702), the support structure must be strengthened, hence the switching signal E, to select the support structure 2, is set (step 704). And if the load is light, that is, if the load correspondence value is less than the set value (N in step 702), the switching signal E, to select the support structure 1, is set (step 703).
[0076] Here the support structure is classified by the strength of the support, as mentioned above, and the set value of the load correspondence value can be appropriately set in advance according to the strength of the material of the support and of the support structure. In this example, two types of support structure (support structure 1 and support structure 2) are used as the support structure of the support, and in this case, the support structure 2 is designed as a structure which can withstand the load correspondence value even if the support structure is disposed on the lowest surface of the shaping object. The support structure 1 has a structure to withstand half of the load correspondence value of the support structure 2, for example. However, the present invention is not limited to this, and three or more types of support structures may be used. As the number of types of support structures increases, the effect of reducing consumption of materials of the support increases.

Regarding claim 3, Osawa further teaches the support shape determination unit includes a mechanism configured to, when there are a plurality of support shapes whose allowable mechanical quantities are equal to or greater than the calculated mechanical quantity, make a minimum allowable mechanical quantity as a condition for determining the optimized support shape (Fig. 7 [0074] – [0076] structure 1 with lower load resistance is selected when the load correspondence value is less than the set value).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa as applied to claims 1 and 3 above, in view of Tadano JP 2017179517 A.

Regarding claim 2, Osawa further teaches , when there are a plurality of support shapes whose allowable mechanical quantities are equal to or greater than the calculated mechanical quantity, refer to information on a support removal cost defined for each support shape to make a minimum support removal cost as a condition for determining the optimized support shape (([0025] [0074] - [0076] [0093] [0107] when the calculated load correspondence is less that the set value, structure 1 is selected to reduce consumption of support material – the cost of removing the support while preventing deformation of the shaping object during fabrication).
Osawa does not explicitly teach the cost of removing the support is defined by man-hour to remove the support.
Tadano teaches the cost of removing the support is defined by man-hour to remove the support (page 5 2nd paragraph from the bottom, cost of removal process of the support is defined by man-hour to remove support).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Osawa to incorporate the teachings of Tadano because they all directed to additive manufacturing involving support structure. Using man-hour to define cost of removing the support will help select type of support shape to reduce the cost required for removing the support.

Regarding claim 5, Osawa and Tadano further teach:
a patterning support allowable mechanical quantity input unit configured to input relationship information between the plurality of types of support shapes and the allowable mechanical quantity for each support shape; and a patterning support removal man-hour input unit configured to input relationship information between the plurality of types of support shapes and the removal man-hour for each support shape, wherein the support shape determination unit includes a mechanism configured to determine the optimized support shape based on information input to the patterning support allowable mechanical quantity input unit and the patterning support removal man-hour input unit (Osawa: [0076] corresponding load resistances and cost of support removal are associated each type of support shape; the type of support shape that meet the load resistance requirement and with minimum cost of support removal is selected; Tadano: page 5 2nd paragraph from the bottom, cost of removal process of the support is defined by man-hour).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa as applied to claims 1 and 3 above, in view of Watkins US 20190266656 A1.

Regarding claim 4, Osawa does not explicitly further teach a display unit configured to display input information and calculation result information, wherein the support shape determination unit includes a mechanism configured to, when the optimized support shape whose allowable mechanical quantity is equal to or greater than the calculated mechanical quantity does not exist, display the fact on the display unit.
Watkins teaches a display unit configured to display input information and calculation result information, wherein the support shape determination unit includes a mechanism configured to, when the optimized support shape whose allowable mechanical quantity is equal to or greater than the calculated mechanical quantity does not exist, display the fact on the display unit (Fig. 8b [0193] [0216] [0217] user selections are displayed and matching results are displayed, and displaying message to alert user none of the candidate’s  quantity meet or exceed required quantity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Osawa to incorporate the teachings of Watkins because they all directed to 3D printing object generations. Using a display to show input information and calculation result information and alerting user no satisfactory result will help notify the user.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa as applied to claims 1 and 3 above, in view of Tadanoa and Ding JP 2015098165 A.

Regarding claim 6, Osawa and Tadanoa further teaches a patterning support allowable mechanical quantity memory that stores relationship information between the plurality of types of support shapes and the allowable mechanical quantity for each support shape in advance; and a patterning support removal man-hour memory that stores relationship information between the plurality of types of support shapes and the removal man- hour for each support shape in advance, wherein the support shape determination unit includes a mechanism configured to determine the optimized support shape based on information stored in the patterning support allowable mechanical quantity database and the patterning support removal man-hour database (Osawa: [0076] [0131] corresponding load resistances and cost of support removal are associated each type of support shape; Tadano: page 5 2nd paragraph from the bottom, cost of removal process of the support is defined by man-hour; all these information are saved in storage of distributed computing systems for retrieval. The type of support shape that meet the load resistance requirement and with minimum cost of support removal is selected).
Neither Osawa nor Tadanoa teaches all the information are stored in database.
Ding teaches all the information are stored in database ([0032] [0033] all types of support members and corresponding properties are stored in model library).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Osawa to incorporate the teachings of Watkins because they all directed to additive manufacturing involving support structure. Storing all available types of support shape and corresponding properties in database will help selecting good matching type of support shape.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sai JP 2015214104 A teaches claim 1.
Sterenthal US 20180056595 A1 teaches claim 1.
Brousseau US 20190095842 A1 teaches displaying results including condition not met.
Feldman US 8116840 B2 teaches when values do not meet criteria display the fact.
INOUE JP 2007062050 A teaches man-hour required to remove support structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL TANG/Examiner, Art Unit 2115